i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-10-00131-CR

                                              Pete RAMOS,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2000CR2381B
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 3, 2010

DISMISSED FOR LACK OF JURISDICTION

           After revoking appellant’s probation, the trial court imposed sentence in the underlying cause

on December 4, 2007. No timely motion for new trial having been filed, appellant’s notice of appeal

was due to be filed no later than January 3, 2008. See TEX . R. APP . P. 26.2. Appellant’s notice of

appeal was not filed in the trial court until January 25, 2010. This court lacks jurisdiction over an

appeal of a criminal conviction in the absence of a timely, written notice of appeal. See Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802
                                                                                                       04-10-00131-CR

S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony conviction may be sought

by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure).

Accordingly, this appeal is dismissed for lack of jurisdiction.1

                                                                 PER CURIAM

DO NOT PUBLISH




         1
           … Although appellant’s notice of appeal was filed in this court on August 27, 2008, the notice of appeal would
still have been untimely filed even if we could consider that date of filing. But see Apt v. State, No. 04-03-00885-CR,
2004 W L 730832, at *1 (Tex. App.— San Antonio Apr. 7, 2004, no pet.) (unlike rule in civil cases, notice of appeal filed
with appellate court in criminal case is not deemed filed the same day with the trial court clerk) (not designated for
publication).

                                                           -2-